IN THE SUPREME COURT OF THE STATE OF DELAWARE

GERALD PAULLEY, §
§ No. 254, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware in and
§ for Sussex County
STATE OF DELAWARE, §
§ No. 1301010871
Plaintiff Below, §
Appellee. §

Submitted: November 4, 2015
Decided: November 5, 2015

Before HOLLAND, VALIHURA and VAUGHN, Justices.
MB
This 5lh day of November 2015, the Court having considered this matter on the
briefs ﬁled by the parties has determined that the ﬁnal judgment of the Superior Court
should be afﬁrmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated April 20, 2015.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

Ju ce